755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAYMOND J. DONOVAN, SECRETARY OF LABOR, ON BEHALF OF SHELBYEPERSON, PETITIONER,v.JOLINE, INC., AKA JOLINE, INC., RESPONDENT.
NO. 84-3358
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
BEFORE:  MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the Secretary of Labor's petition for enforcement and the motion to dismiss filed by Joline, Inc.


2
The Administrative Law Judge of the Federal Mine Safety and Health Review Commission entered an order on September 30, 1983.  That order directed that Eperson be reinstated by Joline, Inc., awarded back pay with interest, and awarded expenses.  That order became final on November 9, 1983, when the Federal Mine Safety and Health Review Commission denied discretionary review.  Section 113(d)(1) of the Mine Act, 30 U.S.C. Sec. 823(d)(1).


3
It is ORDERED that the motion to dismiss be denied.


4
It is further ORDERED that the order of the Federal Mine Safety and Health Review Commission granting Shelby Eperson reinstatement, back pay, interest and expenses be and it hereby is enforced.